Citation Nr: 1521972	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to December 2000. 

This matter comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2013 decision issued by the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

The Veteran has service connected disabilities rated 90 percent combined; she has a vocational impairment, but has overcome the impairment to obtain suitable employment and is not shown to have an employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

With regard to the Veteran's claim for vocational rehabilitation services, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  The Veteran was sent a copy of the decision denying his claim, and a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting her receipt of vocational rehabilitation benefits and services.

Factual Background and Analysis

The provisions of Chapter 31, Title 38, United States Code, are intended to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a Veteran is entitled to a program of vocational rehabilitation if she has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

An employment handicap is defined as an impairment of the Veteran's ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined as a restriction on employability caused by the Veteran's service and non-service-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51. 

An "employment handicap" will be found to exist when the individual has a vocational impairment, the individual has not overcome the effects of the impairment of employability through employment in an occupation consistent with her abilities, aptitudes, and interests, and service-connected disabilities have contributed in substantial part to the overall vocational impairment.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.51. 

Here, the Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; interstitial cystitis, rated as 40 percent disabling; a skin disability, rated as 30 percent disabling; degenerative arthritis of the right knee, rated as 10 percent disabling; residuals of tubal fulguration, rated as 10 percent disabling; chronic open angle glaucoma, rated as 10 percent disabling; and right knee baker's cyst, rated as 0 percent disabling.  The combined evaluation is 90 percent.  The Veteran therefore meets the threshold requirements for entitlement to a program of vocational rehabilitation.  However, in order to meet the requirements for entitlement to a program of vocational rehabilitation she must also be determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  As will be seen, the Veteran does not meet this second requirement because she has overcome the effects of impairment of employability, and therefore does not have an "employment handicap" for VA vocational rehabilitation purposes. 

In her Rehabilitation Needs Inventory, VA Form 28-1902w, dated March 2013, the Veteran stated that she expected the program to help her obtain a Master's degree so that she can teach college level criminal justice.  She reported that she was currently employed in a permanent, full-time, position as a background investigator, police support coordinator, and human resources specialist for a police department.  She reported a gross monthly salary of $3000.  She has a Bachelor of Arts degree in criminology.  She stated that her knee injury gives her problems standing or walking for any amount of time, and that she cannot walk up stairs.   She indicated that her PTSD makes association with people difficult.  She reported that she uses knee braces.   

The Veteran submitted a copy of her resume.  It states that she has excellent human relations skills, that she has the ability to execute a number of projects simultaneously, that she has outstanding written and oral skills, and that she has proven ability to analyze, plan, manage and motivate.  It also states that she is proficient with Microsoft Access, Excel, Word, Power Point, and Outlook.  

Of record is an April 2013 Counselling Record Narrative Report.  The counselor noted that the Veteran served in the Air Force for 21 years and her last job duty prior to separating was command guard.  The Veteran was responsible for security forces patrol, gate guard, and dispatching.  After separating the Veteran had been able to obtain/maintain suitable employment.  She had worked as a substitute teacher, but was currently employed as a background investigator with a police department.  The Veteran had worked there for almost 10 years.  The Veteran stated that she enjoyed her job dearly.  The counselor noted that the Veteran had a Bachelor degree in criminal justice.  The Veteran reported that she had reliable transportation and stable housing and finance.  The counselor listed the Veteran's service-connected disabilities and then stated that the Veteran had demonstrated the ability to obtain and maintain suitable employment in an occupational field that utilizes her skills, aptitudes and abilities and does not aggravate her service-connected disabilities.  She noted that the Veteran' had worked as a background investigator for the last 10 years and enjoyed her job dearly.  She noted that the Veteran was able to complete her assigned job duties successfully.  The counselor noted that the Veteran was employed, had maintained employment since separation, that she reported that she was capable of completing her job duties, and that they did not aggravate her service-connected disabilities, and that she liked her job.  The counselor stated that the Veteran does not meet the criteria for an employment handicap due to having overcome the impairments to employability as she is currently employed or qualifies for employment that is consistent with her abilities aptitudes and interests.  The counselor indicated that the Veteran was not entitled to vocational rehabilitation due to no employment handicap.  

On her February 2013 claim the Veteran asserted that she has arthritis of the knees and she has PTSD that reduce her ability to get or hold a satisfactory job.  She asserted that she needs a program that will assist her in in keeping her focused and having less anxiety when she does her job.  She said that she would like to obtain a Master's degree and teach at college level.  

On her notice of disagreement (NOD) the Veteran reported that she had applied for numerous jobs.  She stated that there is no advancement or security with her current employer.  She asserted that to be competitive in her current field of criminal justice more education is needed.   She reported that she had received outstanding yearly evaluations, but there is no chance for promotion.  She maintained that even though she is currently working, she is ready to advance and she needs additional training to be more successful in her field.  She noted that her knee injury prohibits her from using any stairs and that it limits her career field to office/computer type work, which is another reason why she is seeking additional training.  She stated that she was currently working around her limitations and is seeking other employment but asserted that she is limited due to her education.  She stated that continuing her education would assist her in overcoming the difficulties that she now faces.  

On her November 2013 substantive appeal she repeated the assertions that she made on her NOD.  She stated that she had been with her current employer for ten years and that five of those years had been part-time.  

The Board notes that the crux of the Veteran's argument appears to be that she is entitled to vocational rehabilitation because her service-connected disabilities interfere somewhat in her current employment and that she is unable to advance in her career unless she obtains further education.  

Although the Veteran has reported some interference with her current employment from her service-connected knee disability and that she needs a more sedentary job, she has reported already having many qualifications for a sedentary type job.  This is shown by her reported computer software skills.  

The Board finds that the Veteran has failed to show that she is unable to obtain and maintain suitable employment.  She has not really argued that her current job does not constitute suitable employment.  She has indicated that she loves her job and that she gets outstanding evaluations for her work.  The Board notes that her job with the police department is in the criminal justice field.  Consequently, it appears that the Veteran is using the college degree she acquired in her current employment and that it is thus suitable employment.

The purpose of vocational rehabilitation services is to enable Veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  The purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training she chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  As the Veteran's service-connected disabilities do not appear to have impaired her ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes and interests, the benefits afforded under Chapter 31 are simply not available on the facts of this case.

In sum, the Board finds that the statutory requirements for entitlement to Chapter 31 benefits have not been met because the claimant is not in need of rehabilitation.  She arguably is already employed in an occupation consistent with her abilities, aptitudes, and interests.  In the alternative, even if her current employment did not constitute "suitable employment," the Veteran has not shown that her service connected disabilities prevent her from obtaining and sustaining employment consistent with her abilities, aptitudes, and interests.  38 C.F.R. § 21.51(b). 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The Veteran is not entitled to vocational rehabilitation under Chapter 31.


ORDER

Entitlement to vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code is denied. 



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


